For Immediate Release Condor Hospitality Trust Reports 2015 Results 20 Non-Core Hotels Sold | 3 Premium-Branded Hotels Acquired | $30.0 million Capital Raise [1] Norfolk, Nebraska, March 24, 2016 – Condor Hospitality Trust, Inc. (NASDAQ: CDOR) (the “Company”) today announced results for the fourth quarter and year ended December 31, 2015. “The Company continued to accelerate the disposition of legacy hotels in 2015 to recycle capital into higher margin, increased quality lodging assets,” said Bill Blackham, Condor’s Chief Executive Officer.“As this transition evolves, the operating margins have increased from 24.3 percent in 2014 to 26.5 percent in 2015 and we expect further improvement in 2016 as we seek to sell over 20 additional legacy hotels and fully invest the proceeds into hotels that meet our new investment strategy.” 2015 Key Accomplishments Acquisitions:In October 2015, the Company acquired three premium-branded hotels in an off-market transaction for $42.5 million. The properties are representative of the new strategic direction of the Company’s portfolio into higher quality, premium-branded select-service properties.The properties include the 116-room SpringHill Suites San Antonio Downtown/Riverwalk, the 142-room Hotel Indigo Hartsfield-Jackson Atlanta International Airport, and the 120-room Courtyard Jacksonville Flagler Center.The assets are performing consistently with the Company’s underwriting at the time of acquisition. Dispositions:In 2015, the Company sold 17 non-core hotels for gross proceeds of $54.7 million.Following the close of the fourth quarter 2015, the Company sold three non-core hotels with an aggregate of 364 rooms for combined gross proceeds of $7.0 million. The Company is currently marketing 14 hotels for sale and expects to generate approximately $11.0 million in cash after associated debt repayments and related expenses.These excess proceeds are expected to be recycled into properties that fit the Company’s new investment criteria. Balance Sheet:Significant progress has been made in reducing future debt maturities and improving the Company’s liquidity position since December 31, 2014. On October 26, 2015, the Company successfully closed a $10.0 million mortgage loan with Huntington National Bank which was used to refinance an existing loan with Citigroup Global Markets Realty Corp. that was set to mature in November 2015. The loan was the last remaining significant loan maturity in 2015 and positions the Company with no significant 2016 loan maturities.Based on the improvements in its liquidity and debt maturity schedule, management has concluded that there is no longer substantial doubt regarding the Company’s ability to continue as a going concern. Capital Raise:Subsequent to the close of the year, Condor announced that it had raised $30.0 million in a private placement transaction with an affiliate of the StepStone Group.A portion of the proceeds will be used to redeem in cash all outstanding Series A and Series B preferred stock on April 15, 2016, including all unpaid accrued dividends.Excess proceeds will be utilized by the Company to accelerate the strategic repositioning of its portfolio to high quality select-service, limited service, extended stay, and compact full service hotels.Simultaneously with StepStone’s investment in Series D preferred stock, the Company’s outstanding Series C preferred stock was also exchanged for the newly created Series D preferred stock, resulting in one class of preferred stock for which the Company can require conversion entirely to common stock upon the occurrence of defined capital events.Refer to the Company’s Form 8-K filed March 16, 2016 for further details. Management:On March 3, 2015, the Company hired industry veteran Bill Blackham as Chief Executive Officer. Mr. Blackham, previously the president and CEO of Eagle Hospitality, has an accomplished record of establishing and growing public and private companies.On September 21, 2015, the Company hired Arinn A. Cavey, formerly with KPMG LLP, as Chief Accounting Officer. Arinn will oversee the Company’s financial plans, SEC compliance matters, and banking relationships.On October 27, 2015, the Company hired Jonathan J. Gantt, formerly with Starwood Hotels & Resorts, as Senior Vice President and Chief Financial Officer.Jonathan will lead the Company’s capital raising efforts as well as provide overall direction for the Company’s accounting, financial reporting, tax, and budget activities. Rebranding:On July 15, 2015, the Company changed its name to Condor Hospitality Trust, Inc. from Supertel Hospitality, Inc.The name change marks the beginning of a new strategic direction for the Company, including a repositioning of its portfolio into higher quality, significantly newer, premium-branded hotels. The Company’s common stock trading symbol changed from SPPR to CDOR.In addition, the Company launched a new website: www.condorhospitality.com. [1] Three hotels sold subsequent to year-end 2015; $30 million capital raise closed March 16, 2016 1 | Page Condor Hospitality Trust, Inc.2015 | Fourth Quarter, Full Year Earnings Release Summary Financial Results RevPAR:For the fourth quarter, revenue per available room (RevPAR) for the 39 same-store hotels declined 3.5 percent to $35.87.The decrease was attributed to an 11.1 percent reduction in occupancy to 56.0 percent, partially offset by an 8.5 percent increase in average daily rate (ADR) to $64.05.In 2015, RevPAR for the same-store hotels increased 2.6 percent to $40.91. The increase was driven by a 7.3 percent increase in ADR to $64.34, offset by a 4.4 percent decline in occupancy to 63.6 percent. Revenue: Condor’s fourth quarter 2015 revenue from continuing operations was $13.1 million compared to $13.2 million in the same 2014 period. In 2015, revenue from continuing operations was $57.3 million, compared to $57.4 million in the prior year. The slight decrease in annual revenue in 2015 was primarily due to the loss of $4.2 million of revenue attributable to 10 hotels in continuing operations sold during the year, which was effectively offset by increased revenue from our October 2015 acquisitions of $2.6 million and increased revenue from legacy held for use ($1.1 million) and held for sale ($0.4 million) properties in continuing operations between the periods. Net Earnings: Fourth quarter net earnings attributable to common shareholders was $3.4 million, or $0.69 per basic share and $0.01 per diluted share, respectively, compared to a net loss of $(3.8) million, or $(0.80) per basic and diluted share for the same 2014 period.For the year, net earnings attributable to common shareholders was $9.5 million, or $1.94 per basic share and $(0.00) per diluted share, compared to a net loss of $(19.7) million or $(5.05) per basic and diluted share for the same 2014 period. The results, excluding 2015 earnings per diluted share, include a non-cash derivative gain of $3.6 million for the three months ended December 31, 2015, compared to a derivative loss of $(0.2) million in the same quarter of 2014, and a non-cash derivative gain of $11.6 million for 2015, compared to a derivative loss of $(14.4) million for the same 2014 period.When the value of the derivative liability increases, a loss is recorded and when it decreases, a gain is recorded. One of the key drivers of the value of the derivatives is the market value of the common stock. Capital Reinvestment:The Company invested $2.2 million in capital improvements throughout the portfolio in the fourth quarter 2015 to upgrade its properties and maintain brand standards, bringing the year to date investment to $5.3 million. Notable capital improvements in 2015 included renovations at the Rocky Mount, Virginia, Comfort Inn and rebranding upgrades at three hotels: Princeton, West Virginia, Quality Inn; Morgantown, West Virginia, Quality Inn; and Culpeper, Virginia, Quality Inn. Balance Sheet:The Company had cash and available revolver of $4.9 million and $2.5 million, respectively, at December 31, 2015. As of December 31, 2015, the Company had total outstanding debt of $87.5 million, with $70.3 million associated with assets held for use with a weighted average maturity of 3.0 years and a weighted average interest rate of 5.13%. Dividends:The Company did not declare a dividend on common stock in the fourth quarter 2015. The Company’s board of directors elected to suspend the payment of monthly dividends commencing December 31, 2013 on the outstanding shares of its 8.00% Series A Cumulative Convertible Preferred Stock (NASDAQ: CDORP), quarterly dividends on the outstanding shares of its 10.00% Series B Preferred Cumulative Stock (NASDAQ: CDORO), and quarterly dividends on the outstanding shares of its 6.25% Series C Cumulative Convertible Preferred Stock to preserve capital and improve liquidity. Upon the execution of the StepStone transaction and Preferred Series A and B redemption discussed above, all accumulated dividends will be paid in full. The board of directors will continue to monitor the dividend policy. Outlook “Condor has achieved significant progress in 2015 with key staffing additions, reduced interest costs on debt with staggered maturities, completed attractive acquisitions we expect to have attractive yields in 2016, and improved management contracts having better alignment to reward improved results," said Blackham."The most important accomplishment started in 2015 and completed in the first quarter of 2016 is the convertible preferred stock setting the stage for significantly larger market capitalization needed to raise additional capital to implement our growth strategy. At this writing, we are evaluating many attractive properties for possible acquisition by the Company.” About Condor Hospitality Trust, Inc. Condor Hospitality Trust, Inc. (NASDAQ: CDOR) is a self-administered real estate investment trust that specializes in the investment and ownership of upper midscale and upscale, premium-branded select-service, extended stay and limited service hotels. The Company currently owns 39 hotels in 18 states. Condor’s hotels are franchised by a number of the industry’s most well-regarded brand families including Hilton, Marriott, InterContinental Hotels Group, Choice and Wyndham. For more information or to make a hotel reservation, visit www.condorhospitality.com. 2 | Page Condor Hospitality Trust, Inc.2015 | Fourth Quarter, Full Year Earnings Release Contact: Krista Arkfeld, Director of Corporate Communications karkfeld@trustcondor.com 402-371-2520 Forward Looking Statement Certain matters within this press release are discussed using forward-looking language as specified in the Private Securities Litigation Reform Act of 1995, and, as such, may involve known and unknown risks, uncertainties and other factors that may cause the actual results or performance to differ from those projected in the forward-looking statement. These risks are discussed in the Company’s filings with the Securities and Exchange Commission. 3 |Page Condor Hospitality Trust, Inc.2015 | Fourth Quarter, Full Year Earnings Release SELECTED FINANCIAL DATA: Condor Hospitality Trust, Inc. Consolidated Balance Sheet As of December 31, 2015 and 2014 (In thousands, except share and per share amounts) As of December 31, Assets Investments in hotel properties $ $ Less accumulated depreciation Cash and cash equivalents Restricted cash Accounts receivable, net of allowance for doubtful accounts of $10 and $25 Prepaid expenses and other assets Deferred financing costs, net Investment in hotel properties, held for sale, net Total Assets $ $ Liabilities and Equity Liabilities Accounts payable, accrued expenses and other liabilities $ $ Derivative liabilities, at fair value Debt related to hotel properties held for sale Long-term debt Total Liabilities Redeemable preferred stock 10% Series B, 800,000 shares authorized; $.01 par value, 332,500 shares outstanding, liquidation preference of $10,812 Equity Shareholders' equity Preferred stock,40,000,000 shares authorized; 8% Series A, 2,500,000 shares authorized, $.01 par value, 803,270 shares outstanding, liquidation preference of $9,485 8 8 6.25% Series C, 3,000,000 shares authorized, $.01 par value, 3,000,000 shares outstanding, liquidation preference of $34,492 30 30 Common stock, $.01 par value, 200,000,000 shares authorized; 4,941,878 and 4,692,965 shares outstanding 49 47 Additional paid-in capital Accumulated deficit Total shareholders' equity Noncontrolling interest Noncontrolling interest in consolidated partnership, redemption value $1,197 and $25 90 Total Equity Total Liabilities and Equity $ $ 4 |Page Condor Hospitality Trust, Inc.2015 | Fourth Quarter, Full Year Earnings Release Condor Hospitality Trust, Inc. Consolidated Statement of Operations For the Three and Twelve Months ended December 31, 2015 and 2014 (In thousands, except per share amounts) Three months Years ended December 31, ended December 31, Unaudited Unaudited Revenue Room rentals and other hotel services $ Operating Expenses Hotel and property operations Depreciation and amortization General and administrative Acquisition and terminated transactions - - Terminated equity transactions 66 - 76 Total operating expenses Operating income (loss) 40 Net gain (loss) on dispositions of assets 1 Unrealized derivative gain (loss) Other income (expense) 3 Interest expense Loss on debt extinguishment Impairment loss Earnings (loss) from continuing operations before income taxes Income tax expense - Earnings (loss) from continuing operations Gain from discontinued operations, net of tax Net earnings (loss) (Earnings) loss attributable to noncontrolling interest 4 23 Net earnings (loss) attributable to controlling interests Preferred stock dividends declared and undeclared Net earnings (loss) attributable to common shareholders $ Basic Earnings Per Share (EPS) Basic EPS from continuing operations $ Basic EPS from discontinued operations Total EPS Basic $ Diluted Earnings Per Share (EPS) Diluted EPS from continuing operations $ Diluted EPS from discontinued operations Total EPS Diluted $ $ $ - $ 5 |Page Condor Hospitality Trust, Inc.2015 | Fourth Quarter, Full Year Earnings Release Reconciliation of Non-GAAP Financial Measures (Unaudited) Non-GAAP financial measures are measures of our historical financial performance that are different from measures calculated and presented in accordance with accounting principles generally accepted in the United States of America (“GAAP”). We report Funds from Operations (“FFO”), Adjusted FFO (“AFFO”), Earnings Before Interest, Taxes, Depreciation, and Amortization (“EBITDA”), Adjusted EBITDA, and Property Operating Income (“POI”) as non-GAAP measures that we believe are useful to investors as key measures of our operating results and which management uses to facilitate a periodic evaluation of our operating results relative to those of our peers. Our non-GAAP measures should not be considered as an alternative to U.S. GAAP net income (loss) or operating income (loss) as an indication of financial performance or to U.S. GAAP cash flows from operating activities as a measure of liquidity. Additionally, these measures are not indicative of funds available to fund cash needs or our ability to make cash distributions as they have not been adjusted to consider cash requirements for capital expenditures, property acquisitions, debt service obligations, or other commitments. FFO and AFFO The following table reconciles net earnings (loss) to FFO and AFFO for the three months and years ended December 31 (in thousands.)All amounts presented include both continuing and discontinued operations. Three months Years ended December 31, ended December 31, Reconciliation of Net earnings (loss) to FFO and AFFO Net earnings (loss) $ Depreciation and amortization expense Net (gain) loss on disposition of assets 26 Impairment loss FFO (Earnings) loss attributable to noncontrolling interests 4 23 Preferred stock dividends declared and undeclared FFO available to common shareholders Unrealized (gain) loss on derivatives Acquisition and terminated transactions expense - - Gain on debt conversion - - - Terminated equity transaction expense 66 - 76 Adjusted FFO available to common shareholders $ We calculate FFO in accordance with the standards established by the National Association of Real Estate Investment Trusts (NAREIT), which defines FFO as net earnings computed in accordance with GAAP, excluding gains or losses from sales of real estate assets, impairment, and the depreciation and amortization of real estate assets. FFO is calculated both for the Company in total and as FFO available to common shareholders, which is FFO excluding earnings attributable to noncontrolling interests and preferred stock dividends. AFFO is FFO available to common shareholders adjusted to exclude items we do not believe are representative of the results from our core operations, such as non-cash unrealized gains or losses on derivative liabilities, gains on debt conversion, and cash charges for acquisition costs and terminated equity offering expense. All REITs do not calculate FFO and AFFO in the same manner; therefore, our calculation may not be the same as the calculation of FFO and AFFO for similar REITs. We consider FFO and AFFO to be useful additional measures of performance for an equity REIT because they facilitate an understanding of the operating performance of our properties without giving effect to real estate depreciation and amortization, which assume that the value of real estate assets diminishes predictably over time. Since real estate values have historically risen or fallen with market conditions, we believe that FFO and AFFO provide a meaningful indication of our performance. 6 |Page Condor Hospitality Trust, Inc.2015 | Fourth Quarter, Full Year Earnings Release EBITDA and Adjusted EBITDA The following table reconciles net earnings (loss) to EBITDA and Adjusted EBITDA for the three months and years ended December 31 (in thousands). All amounts presented include both continuing and discontinued operations. Three months Years ended ended December 31, December 31, Reconciliation of Net earnings (loss) to EBITDA and Adjusted EBITDA Net earnings (loss) $ Interest expense Loss on debt extinguishment 17 Income tax expense - Depreciation and amortization expense EBITDA $ Net gain on disposition of assets 26 Impairment (recovery) loss Unrealized (gain) loss on derivatives Acquisition and terminated transactions expense - - Gain on debt conversion - - - Terminated equity transactions expense 66 - 76 Adjusted EBITDA $ We calculate EBITDA and Adjusted EBITDA by adding back to net earnings (loss) certain non-operating expenses and certain non-cash charges which are based on historical cost accounting which we believe may be of limited significance in evaluating current performance. We believe these adjustments can help eliminate the accounting effects of depreciation and amortization and financing decisions and facilitate comparisons of core operating profitability between periods. In calculating EBITDA, we add back to net earnings (loss) interest expense, loss on debt extinguishment, income tax expense, and depreciation and amortization expense. In calculating Adjusted EBITDA, we adjust EBITDA to add back net (gain) loss on disposition of assets, acquisition and terminated transactions expense, and terminated equity transactions expense, which are cash charges. We also add back impairment, gain on debt conversion, and unrealized derivative gain or loss, which are non-cash charges. Our current calculation of EBITDA varies from that presented in previous filings as EBITDA was historically calculated based on net earnings (loss) available to common shareholders with preferred dividends and noncontrolling interest added back only to Adjusted EBITDA. EBITDA and Adjusted EBITDA, as presented, may not be comparable to similarly titled measures of other companies. We believe that EBITDA and Adjusted EBITDA to be useful additional measures of our operating performance, excluding the impact of our capital structure (primarily interest expense), our asset base (primarily depreciation and amortization expense), and other items we do not believe are representative of the results from our core operations. 7 |Page Condor Hospitality Trust, Inc.2015 | Fourth Quarter, Full Year Earnings Release Property Operating Income The following table reconciles operating income (loss) to POI for the three months and years ended December 31 (in thousands). All amounts presented include only continuing operations unless otherwise noted. Three months Years ended ended December 31, December 31, Reconciliation of Operating income (loss) to POI Operating income (loss) $ $ 40 $ $ Depreciation and amortization expense General and administrative expense Acquisition and terminated transactions expense - - Terminated equity transactions expense 66 - 76 Room rentals and property operations expense, discontinued operations Hotel and property operating expense, discontinued operations POI $ We calculate POI as room rentals and other hotel services revenue less hotel and property operating expenses. We believe POI is helpful to investors as it better communicates the comparability of our hotels’ operating results for all of the Company’s hotel properties. POI as presented above includes both continuing and discontinued operations. Condor Hospitality Trust, Inc. Operating Statistics For the years ended December 31, Occupancy ADR RevPar Occupancy ADR RevPar Occupancy ADR RevPar Same store HFU 65.32% $ $ 67.23% $ $ 63.72% $ $ Same store HFS 61.42% 65.62% $ 63.09% Total same store 63.58% $ $ 66.51% $ $ 63.44% $ $ Acquisitions 65.22% $ $ - $ - $ - - $ - $ - For the three months ended December 31, Occupancy ADR RevPar Occupancy ADR RevPar Occupancy ADR RevPar Same store HFU 57.33% $ $ 62.63% $ $ 58.77% $ $ Same store HFS 54.34% 63.50% 60.06% Total same store 56.00% $ $ 63.02% $ $ 59.34% $ $ Acquisitions 65.22% $ $ - $ - $ - - $ - $ - 8 |Page Condor Hospitality Trust, Inc.2015 | Fourth Quarter, Full Year Earnings Release Condor Hospitality Trust, Inc. Property List | Fourth Quarter and Full Year Earnings Release Dated March 24, 2016 Current Hotel Portfolio [Excludes Acquisitions as Detailed Below] Ref Hotel Name City State Rooms Acquisition Date Status1 1 Quality Inn Princeton WV 50 1/1/1985 Hold 2 Comfort Inn Farmville VA 51 7/1/1985 Hold 3 Quality Inn Solomons MD 60 6/1/1986 Hold 4 Key West Inn Key Largo FL 40 8/1/1987 Hold 5 Quality Inn Morgantown WV 81 10/1/1996 Hold 6 Comfort Inn Shelby NC 76 2/1/1989 Hold 7 Comfort Suites Ft. Wayne IN 11/7/2005 Hold 8 Comfort Suites Lafayette IN 62 11/7/2005 Hold 9 Comfort Inn and Suites Warsaw IN 71 11/7/2005 Hold 10 Comfort Suites South Bend IN 11/30/2005 Hold 11 Super 8 Billings MT 1/5/2007 Hold 12 Hilton Garden Inn Dowell/Solomons MD 5/25/2012 Hold 13 Super 8 O'Neill NE 72 7/30/1982 HFS 14 Super 8 Keokuk IA 61 2/22/1985 HFS 15 Quality Inn Culpeper VA 49 5/1/1986 HFS 16 Comfort Inn New Castle PA 79 7/1/1987 HFS 17 Super 8 Pittsburg KS 64 8/14/1987 HFS 18 Super 8 Storm Lake IA 59 10/11/1990 HFS 19 Comfort Inn Harlan KY 61 7/1/1993 HFS 20 Comfort Inn Chambersburg PA 63 10/1/1993 HFS 21 Super 8 Portage WI 61 6/7/1996 HFS 22 Clarion Inn Cleveland TN 59 3/1/1998 HFS 23 Savannah Suites Atlanta GA 11/16/2006 HFS 24 Days Inn Bossier City LA 4/4/2007 HFS 25 Comfort Inn Glasgow KY 60 1/1/2008 HFS 26 Super 8 Coralville IA 84 12/21/1985 Legacy 27 Super 8 Creston IA 9/19/1978 Legacy 28 Super 8 Mount Pleasant IA 55 8/29/1988 Legacy 29 Comfort Inn Rocky Mount VA 61 4/1/1989 Legacy 30 Days Inn Farmville VA 59 9/1/1990 Legacy 31 Quality Inn Danville KY 63 8/1/1994 Legacy 32 Super 8 Menomonie WI 81 4/1/1997 Legacy 33 Comfort Suites Marion IN 62 11/7/2005 Legacy 34 Supertel Inn/Conference Center Creston IA 41 6/30/2006 Legacy 35 Days Inn Airport Sioux Falls SD 86 1/1/2008 Legacy 36 Super 8 Burlington IA 62 12/30/1986 Legacy Total Acquisitions | For Period January 1, 2015 - December 31, 2015 Ref Hotel Name City State Rooms Acquisition Date Purchase Price (in millions) 37 SpringHill Suites San Antonio TX 10/1/2015 38 Courtyard by Marriott Flagler Center Jacksonville FL 10/2/2015 39 Hotel Indigo College Park GA 10/2/2015 Total Acquisitions Dispositions | For Period January 1, 2015 - December 31, 20152 Ref Hotel Name City State Rooms Disposition Date Gross Proceeds (in millions) 1 Super 8 West Plains MO 49 1/15/2015 2 Super 8 Green Bay WI 83 1/29/2015 3 Super 8 Columbus GA 74 3/16/2015 4 Sleep Inn & Suites Omaha NE 90 3/19/2015 5 Savannah Suites Chamblee GA 4/1/2015 6 Savannah Suites Augusta GA 4/1/2015 7 Super 8 Batesville AR 49 4/30/2015 8 Days Inn Ashland KY 63 7/1/2015 9 Comfort Inn Alexandria VA 7/13/2015 10 Days Inn Alexandria VA 7/13/2015 11 Super 8 Manhattan KS 85 8/28/2015 12 Quality Inn Sheboygan WI 59 10/6/2015 13 Super 8 Hays KS 76 10/14/2015 14 Days Inn Glasgow KY 58 10/16/2015 15 Super 8 Tomah WI 65 10/21/2015 16 Rodeway Inn Fayetteville NC 11/3/2015 17 Savannah Suites Savannah GA 12/22/2015 Total FY2015 18 Super 8 Kirksville MO 61 1/4/2016 19 Super 8 Lincoln NE 1/7/2016 20 Savannah Suites Greenville SC 1/8/2016 Total Subsequent to Year-End 2015 Total Dispositions 1 | Status indicates the Company's current plan for the asset: Hold indicates the Company plans to hold the asset, HFS indicates the asset is currently marketed for sale, and legacy indicates that the Company considers the hotel part of its disposition strategy. 2 | Three hotels closed subsequent to the close of year-end 2015, as detailed; HFS as of December 31, 2015. 9 |Page
